Franklin App. No. 98AP-1347. On November 19, 1999, appellees filed a memorandum in response to appellant’s memorandum in support of jurisdiction. On December 20,1999, appellees filed a memorandum in response to cross-appellant’s memorandum in support of jurisdiction. Whereas S.Ct.Prac.R. 111(2) prescribes that if two or more notices of appeal are filed in a case in accordance with S.Ct.Prac.R. II(2)(A)(2), the appellee shall file only one memorandum in response,
IT IS ORDERED by the court, sua sponte, that appellees’ second memorandum in response be, and hereby is, stricken.